HAMILTON, J.
Epitomized Opinion
Courts brought an action against Morgan in Hamilton Common Pleas for partition. Houseworth filed an answer and cross-petition claiming rights under the will of his former wife, Lizzie, and asking partition. Courts died after bringing action and •he question of partition arises on Houseworth’s answer and cross-petition. Morgan, his sister, Lizzie Houseworth, and their mother, Jane Morgan, entered into an agreement whereby Jane Morgan transferred her property to her son, to manage it and pay the income to the mother during her life; or sell it if he thought best, invest proceeds, and pay Jane Morgan the income thereof; and at the death of their mother, account to his sister for one-half the property. When the mother died the property had not been sold. Morgan claimed the right to sell the property and distribute the proceeds. Houseworth claimed the trust agreement was to manage the property during the mother’s life time and terminated at her death. The trial court.held the trust terminated upon the mother’s death and granted partition. In affirming the judgment the Court of Appeals held:
1. The trust agreement was for the' purpose of managing the porperty during Jane Morgan’s life and terminated at her death, as there is nothing to indicate^ that the trust should continue, except as to division of proceeds of any property sold.
2. An agreement must be construed as a whole and the intention of the parties gleaned therefrom if possible.